Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments of 02/05/2021
Independent claims 1, 4, and 11-14 have been amended. 
Outstanding 35 USC 112 (b) has been withdrawn based on the amendments/remarks filed.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 
Response to Amendments/Remarks
The arguments and amendments of pages 6-9 pertaining to prior arts of Mohler in view of Jiang, and further in view of Ylonen, and the newly cited limitations of the independent claims 1, 4 and 11-14 citing “By the present 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim(s) 1-4, and 8-14  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tojo et al (US 2019/0089850, A1), in view of Jiang et al (US 2017/0109011, previously cited). 

    Regarding claim 1, Tojo teaches an information processing apparatus including a display device that displays, multiple operators that correspond to registered multiple user information and receives an authentication operation for user authentication (the information processing apparatus of Tojo teaches similar display elements/buttons such as described in applicant’s disclosure (0002, and 0053 “multiple buttons for user selection as operators are displayed at an operation device”, “an optional icon sample is selected (operated) on such an icon selection screen”)  in at least para. 0090 and Figs. 10-13 includes a display comprising a plurality of functions and buttons indicative of said display operators that correspond to registered multiple user information and said display further in para. 060 configured to receive an authentication operation for user authentication), 

a delete command receiving device that receives a delete command for deleting the user information corresponding to an optional operator (at least Fig. 12-14, and para. 0084, 0092, and 0100 further teaches the receiving of a delete command for deleting client saved user information corresponding to an optional icon or operator);
 and a deletion device that deletes the user information (at least Fig. 12, 14 and para. 0084, and 0092);
wherein the deletion device deletes the user information under a condition that a user password or a predetermined administrator password is entered and that the deletion command is received by the delete command receiving device in a case where the user password is attached to that user information (the deletion of at least Fig. 12 and para. 0084, and 0092 comprising at least password protected user information which may be done by an administrator where a condition that a user password or a predetermined administrator password is entered and that the deletion command is received by the delete command receiving device in a case where said password protect setting including the user password is attached to that user information). 
and deletes the user information without condition in a case where no user password is attached to the user information.
     Jiang discloses in at least Figs. 41-44 and para. 0016-0018, an information processing apparatus including the display device that displays, based on registered user information a display icon or operator of further para. 0190 and 0277-0279 corresponding to each user and further configured in at least para. 0272-0273 with a  quick delete icon understood in the art to quickly delete in a case user information without condition as well in a case where no user password is attached to the user information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tojo in view of Jiang  to include wherein deletes the user information without condition in a case where no user password is attached to the user information, as disclosed above, as Tojo in view of Jiang are in the same field of endeavor of tracking and monitoring a user activity and tracking and monitoring frequency usage of display items on the display device where a case exists based on a frequency usage to control the display control device so as to display a controlled display form of each operator according to a frequency of use of the information processing apparatus by each user, where unused or less frequently items for a registered user are not displayed or cluttering the display menu, 

      Regarding claim 2 (according to claim 1), Tojo further teaches wherein attachment of the user password to the user information is optional (it is further understood in at least para. 0078 and 0092 the deletion command by the administrator may be performed in a case obviously attachment of the user password to the user information is optional).
 
      Regarding claim 3 (according to claim 1), Tojo further teaches wherein further comprising: a display control device that controls a display form of each operator (at least para. 0102 further teaches controlling the changing of display forms of the display functions which as taught in at least para. 0100 maybe in a case the disclosed past use records). 

    Jang teaches in at least para. 0079 arranging and controlling a display form of each operator according to a frequency of use of the information processing apparatus by each user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tojo in view of Jiang  to include wherein said controls display form of each operator according to a frequency of use of the information processing apparatus by each user, as disclosed above, as Tojo in view of Jiang  are in the same field of endeavor of tracking and monitoring a user activity and frequency usage of display items on the display device where a case exists based on a frequency usage to control the display control device so as to display a controlled display form of each operator according to a frequency of use of the information processing apparatus by each user, where unused or less frequently items for a registered user are not displayed or cluttering the display menu, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea 

    Regarding claim 4, Tojo teaches an information processing apparatus including a display device that displays, multiple operators that correspond to registered multiple user information and receive an authentication operation for user authentication (the information processing apparatus of Tojo teaches similar display elements/buttons such as described in applicant’s disclosure (0002, and 0053 “multiple buttons for user selection as operators are displayed at an operation device”, “an optional icon sample is selected (operated) on such an icon selection screen”)  in at least para. 0090 and Figs. 10-13 includes a display comprising a plurality of functions and buttons indicative of said display operators that correspond to registered multiple user information and said display further in para. 060 configured to receive an authentication operation for user authentication), 
comprising: 
 a display control device that controls a display form of each operator (at least para. 0102 further teaches controlling the changing of display forms of the display functions which as taught in at least para. 0100 maybe in a case the disclosed past use records). 

     Jang teaches in at least para. 0079 arranging and controlling a display form of each operator according to a frequency of use of the information processing apparatus by each user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tojo in view of Jiang  to include wherein said controls display form of each operator according to a frequency of use of the information processing apparatus by each user, as disclosed above, as Tojo in view of Jiang  are in the same field of endeavor of tracking and monitoring a user activity and frequency usage of display items on the display device where a case exists based on a frequency usage to control the display control device so as to display a controlled display form of each operator according to a frequency of use of the information processing apparatus by each user, where unused or less frequently items for a registered user are not displayed or cluttering the display menu, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea 

      Regarding claim 8 (according to claim 3), Tojo further teaches wherein the frequency of use by each user includes a length of a period in which a state in which the information processing apparatus is not used by the user is continued (the usage frequency of at least para. 0100 of Tojo is further understood in the art  frequency of use by a user including a length of a period in which a state in which the information processing apparatus is not used by the user is in a case continued).
 
      Regarding claim 9 (according to claim 1), Tojo further teaches wherein the user information is optionally registrable (it is further understood in the art, the general users of at least 0091-0093 may be users such as password user information may be obviously optionally registrable).

      Regarding claim 10 (according to claim 1), Tojo further teaches wherein the information processing apparatus is a multifunction machine (the apparatus 10 of at least para. 0027 comprises a multifunction machine).

multiple operators that correspond to registered multiple user information and receive an authentication operation for user authentication (the information processing apparatus of Tojo further teaches similar display elements/buttons such as described in applicant’s disclosure (0002, and 0053 “multiple buttons for user selection as operators are displayed at an operation device”, “an optional icon sample is selected (operated) on such an icon selection screen”)  in at least para. 0090 and Figs. 10-13 includes a display comprising a plurality of functions and buttons indicative of said display operators that correspond to registered multiple user information and said display further in para. 060 configured to receive an authentication operation for user authentication), wherein the user management program causes a computer of the information processing apparatus to execute: 
receiving a delete command for deleting the user information corresponding to an optional operator (at least Fig. 12-14, and para. 0084, 0092, and 0100 further teaches the receiving of a delete command for deleting client saved user information corresponding to an optional icon or operator);
 andPage 3 of 10Response to Non-Final Office Action dated November 6, 2020 Appl. No.: 16/601,039 Attorney Docket No.: US78576deleting the user information according to the delete command (at least Fig. 12, 14 and para. 0084, and 0092);
wherein the deleting deletes the user information under a condition that a user password or a predetermined administrator password is entered and that the deletion command is received by the receiving in a case where the user password is attached to that user information (the deletion of at least Fig. 12 and para. 0084, and 0092 comprising at least password protected user information which may be done by an administrator where a condition that a user password or a predetermined administrator password is entered and that the deletion command is received by the delete command receiving device in a case where said password protect setting including the user password is attached to that user information). 
       However, Tojo is silent regarding wherein and deletes the user information without condition in a case where no user password is attached to the user information.
      Jiang discloses in at least Figs. 41-44 and para. 0016-0018, an information processing apparatus including the display device that displays, based on registered user information a display icon or operator of further para. 0190 and 0277-0279 corresponding to each user and further configured in at least para. 0272-0273 with a  quick delete icon understood in the art to quickly delete in a case user information without condition as well in a case where no user password is attached to the user information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
    
      Regarding claim 12, Tojo teaches in at least para. 0002 a computer-readable storage medium for storing a user management program in an information processing apparatus including a display device that displays, multiple operators that correspond to registered multiple user information and receive an  authentication operation for user information (the information processing apparatus of Tojo further teaches similar display elements/buttons such as described in applicant’s disclosure (0002, and 0053 “multiple buttons for user selection as operators are displayed at an operation device”, “an optional icon sample is selected (operated) on such an icon selection screen”)  in at least para. 0090 and Figs. 10-13 includes a display comprising a plurality of functions and buttons indicative of said display operators that correspond to registered multiple user information and said display further in para. 060 configured to receive an authentication operation for user authentication), 
 wherein the user management program causes a computer of the information processing apparatus to execute: controlling a display form of each operator (at least para. 0102 further teaches controlling the changing of display forms of the display functions which as taught in at least para. 0100 maybe in a case the disclosed past use records). 
     However, Tojo is silent regarding said controlling according to a frequency of use of the information processing apparatus by each user.
     Jang teaches in at least para. 0079 arranging and controlling a display form of each operator according to a frequency of use of the information processing apparatus by each user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

    Regarding claim 13, Tojo teaches an user management method in an information processing apparatus including a display device that displays, multiple operators that correspond to registered multiple user information and receive an  authentication operation for user authentication (the information processing 
comprising: receiving a delete command for deleting the user information corresponding to an optional operator (at least Fig. 12-14, and para. 0084, 0092, and 0100 further teaches the receiving of a delete command for deleting client saved user information corresponding to an optional icon or operator);
 andPage 3 of 10Response to Non-Final Office Action dated November 6, 2020 Appl. No.: 16/601,039 Attorney Docket No.: US78576deleting the user information according to the delete command (at least Fig. 12, 14 and para. 0084, and 0092);
 wherein the deleting deletes the user information under a condition that a user password or a predetermined administrator password is entered and that the deletion command is received by the receiving in a case where the user password is attached to that user information (the deletion of at least Fig. 12 and para. 0084, and 0092 comprising at least password protected user information which may be done by an administrator where a condition that a user password or a 
       However, Tojo is silent regarding wherein and deletes the user information without condition in a case where no user password is attached to the user information.
      Jiang discloses in at least Figs. 41-44 and para. 0016-0018, an information processing apparatus including the display device that displays, based on registered user information a display icon or operator of further para. 0190 and 0277-0279 corresponding to each user and further configured in at least para. 0272-0273 with a  quick delete icon understood in the art to quickly delete in a case user information without condition as well in a case where no user password is attached to the user information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mohler in view of Jiang  to include wherein deletes the user information without condition in a case where no user password is attached to the user information, as disclosed above, as Mohler in view of Jiang  are in the same field of endeavor of tracking and monitoring a user activity and tracking and monitoring frequency usage of display items on the display device where a case exists based on a frequency usage to control the display control device so as to 

    Regarding claim 14, Tojo teaches an user management method in an information processing apparatus including a display device that displaysmultiple operators that correspond to registered multiple user information and receive an  authentication operation for user authentication (the information processing apparatus of Tojo teaches similar display elements/buttons such as described in applicant’s disclosure (0002, and 0053 “multiple buttons for user selection as operators are displayed at an operation device”, “an optional icon sample is selected (operated) on such an icon selection screen”)  in at least para. 0090 and Figs. 10-13 includes a display comprising a plurality of functions and buttons indicative of said display operators that correspond to registered multiple user 
controlling a display form of each operator (at least para. 0102 further teaches controlling the changing of display forms of the display functions which as taught in at least para. 0100 maybe in a case the disclosed past use records). 
     However, Tojo is silent regarding said controlling according to a frequency of use of the information processing apparatus by each user.
     Jang teaches in at least para. 0079 arranging and controlling a display form of each operator according to a frequency of use of the information processing apparatus by each user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tojo in view of Jiang  to include wherein said controlling according to a frequency of use of the information processing apparatus by each user, as disclosed above, as Tojo in view of Jiang  are in the same field of endeavor of tracking and monitoring a user activity and frequency usage of display items on the display device where a case exists based on a frequency usage to control the display control device so as to display a controlled display form of each operator according to a frequency of use of the information processing apparatus by each user, where unused or less frequently items for a registered user are not displayed or cluttering the display menu, according to known methods to yield predictable .

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tojo in view of Jiang, and further in view Ylonen  (previously cited). 

      Regarding claim 5 (according to claim 3), Tojo further teaches wherein further comprising: a communication device that performs communication with each user-side user device (at least Figs. 1 and 3 further teaches a communication device 14 that performs communication with each user-side user device).
    Tojo in view of Jang are silent wherein a notification device that sends predetermined notification information to the user device for any user via the communication device when the frequency of use by the user falls below a predetermined first frequency. 
     Ylonen teaches a case a host in at least 0393-0396 track and sort user activities and user information, further to provide a user notification of user items that are 

     Regarding claim 6 (according to claim 5), Tojo in view of Jang are silent wherein further comprising: a frequency changing device that takes the frequency of use by the user of the user device as not falling below the first frequency when response information for the notification information is received from the user device as a destination of the notification information via the notification device.
   Ylonen teaches in at least Fig. 8, S804-805 and para. 0396, the apparatus may receive user responses or acknowledgements, whereby based on the user response to increment or change a frequency count that takes the frequency of use by the user of the user device as not falling below the first frequency when response information for the notification information is received from the user device as a destination of the notification information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tojo in view of Jang, and further in view of Ylonen to include wherein said frequency changing device that takes the frequency of use by 

      Regarding claim 7 (according to claim 5), Tojo in view of Jang are silent regarding wherein further comprising: a deletion device that deletes the user 
     Ylonen further the notified track and sort user activities and user information of at least para. 0393-0396 as deletion subjects when the frequency of use by the user falls below a predetermined first frequency are in a case deleted when said  frequency of use by the user falls below a first or second frequency if they were not removed in at least para. 0396 as said second frequency would understood be  lower than the first frequency.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tojo in view of Jang, and further in view of  Ylonen to include wherein said deletion device that deletes the user information on any user when the frequency of use by the user falls below a second frequency lower than the first frequency, as disclosed above, as Tojo in view of Jang, and further in view of  Ylonen are in the same field of endeavor of tracking and monitoring a user activity and tracking and monitoring frequency usage of display items on the display device where a case exists based on a frequency usage to remove and/or declutter the display device interface thereby obviously controlling a display form of each operator according to a frequency of use of the information processing apparatus by each user, one skill in the art would further appreciate the receiving of a notification that said items .

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/12/2021